Citation Nr: 9917439	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Basic eligibility for nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision.  The veteran 
provided testimony at a March 1999 hearing before the 
undersigned member of the Board.  


FINDINGS OF FACT

The veteran's DD Form 214 shows that he had countable service 
of one month and nine days, having lost 415 days between 
December 1974 and January 1976.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been satisfied.  
38 U.S.C.A. §§ 1521, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.3 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1974 to 
January 1976.  However, his DD Form 214 shows that he had 
countable service in the amount of one month and nine days.  
He was noted to have lost 415 days between December 1974 and 
January 1976.  He has provided testimony to explain the 
circumstances of his service.  In essence, the veteran 
reported that he joined the service in lieu of incarceration 
as a result of pending criminal charges in the State of 
Maryland.  He relates that when he returned home, he was 
apprehended and incarcerated.  

Basic entitlement exists for nonservice connected pension if 
a veteran: 

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or 

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or 

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or 

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and 

(v) Is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct; and 

(vi) Meets the net worth requirements under 38 C.F.R. § 3.274 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3) (1998).  

In the veteran's case, he served during a period of war - 
specifically, the Vietnam era -- as his service dates fall 
within prescribed dates of February 1961 to May 1975.  See 
38 C.F.R. § 3.2(f) (1998).  He did not, however, serve for 90 
days.  Information provided on the veteran's DD Form 214 
shows that his net active service was one month and nine 
days, and that he had 415 days lost under 10 U.S.C. § 972 
from December 1, 1974 to January 19, 1976.  As a consequence 
the veteran does not meet the criterion pertaining to length 
of service.  Moreover, there is no indication that the 
veteran was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law.  Furthermore, there is no indication that 
at time of discharge the veteran was not shown to have had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability (38 U.S.C. 1521(j)).  
Likewise the veteran does not make allegations to that 
effect.  He simply reports that his service was disrupted by 
his incarceration.  Accordingly, the veteran's claim for 
nonservice-connected pension has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The veteran does not satisfy the requirements for basic 
eligibility for a nonservice-connected disability pension.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

